The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending and under consideration.

Priority:  This application is a CON of PCT/IL2019/050128, filed January 31, 2019, which claims benefit to foreign application IL 257269, filed January 31, 2018.  A copy of the foreign priority document does not appear to have been received in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 9-10 are directed to a cell comprising an isolated polynucleotide.  It is disclosed in the specification that the cell can be an eukaryotic cell or a mammalian cell, where the cell may be part of a whole organism or part of an organism (at least paragraphs 0114-0115 of the application publication); therefore, the cell recited in the claims reasonably comprises a human cell and the claims encompass a human organism.  Therefore, claims 9-10 are rejected under 35 U.S.C. 101 and section 33(a) of the American Invents Act.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112(a), a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to polynucleotides comprising at least a nucleic acid sequence encoding a secreted protein of interest, an endoplasmic reticulum (ER) targeting sequence as set forth in SEQ ID NO: 2, a promoter, transcription termination site (instant claims 1-8, 11-12); cells comprising said polynucleotides (instant claims 9-10); and methods of expressing/generating a protein in said cells (instant claims 13-14).  Further, in view of the grammatically indefinite article “a”, the recitation of “a nucleic acid sequence” as set forth in SEQ ID NO: 2 (instant claim 11), encompasses all constructs that comprise any two or more contiguous nucleotides of SEQ ID NO: 2.      
Accordingly, the claims encompass a significantly large genus of nucleic acid molecules encoding secreted proteins, promoters, targeting sequences, and cell comprising said nucleic acid molecules.  The recited genus of biomolecules is recited through its activity only and do not require any particular structure and comprise any number or type of nucleic acid molecules encoding proteins comprising any number of amino acid residues at any location.  As such the described genera are biomolecules defined solely by their functional characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  
However, the specification appears to disclose a single representative species of the respective genus of nucleic acid molecules encoding a secreted protein of interest and an ER targeting sequence, i.e. a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 4, in an expression construct comprising specific a specific promoter, and expressed in a yeast cell (i.e. a S. cerevisiae strain).  Other than this single representative species of the genus, the specification fails to disclose any other nucleic acid molecules or polynucleotides that encode a secreted protein in any cell.  Moreover, the specification and prior art fail to disclose a correlation between nucleic acid molecules or polynucleotides encoding any secreted protein of interest.  In this case, the genus of nucleic acid molecules or polynucleotides encoding any secreted protein of interest unlimited in structure, in combination with an ER targeting sequence, and promoter, is widely variant.  However, the single disclosed representative species of the genus of nucleic acid molecules or polynucleotides encoding a secreted protein of interest fails to reflect the wide variation among each genus.
It is noted that the specification discloses the general methodology for molecular, biochemical, microbiological, and recombinant DNA techniques.
However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
	“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.”  University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891.  An “invention may be enabled even though it has not been described.” Id.  Such is the situation here.  While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids.  See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
	Thereby, a showing of how to potentially engineer nucleic acid molecules encoding a secreted protein of interest for expression in a cell is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
	The skilled artisan cannot necessarily envision the detailed structures of ALL the nucleic acid molecules or polynucleotides encoding any secreted protein of interest not limited by any particular structure, in combination with an ER targeting sequence, and promoter, where the secreted protein of interest is expressed in any engineered cell, because the specification provides no guidance as to which nucleic acid molecules encoding which secreted proteins not limited by any particular structure, combined with which promoters and targeting sequences, and further combined with which enzymes or possible enzymes in the cell, will successfully express a secreted protein, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any cell comprises any mammal, eukaryote, prokaryotes, bacteria and/or archae, extremophiles comprising any and all possible combinations of a broad genus of nucleic acid molecules or polynucleotides encoding a broad genus of proteins having essentially any structure, wherein the structural diversity within such genus of proteins are widely variant and diverse; and [2] it is highly unpredictable which nucleic acid molecules or polynucleotides encoding which proteins, in combination with which promoters and targeting sequences, when introduced into a heterologous cell, such as any cell, would be functionally compatible with biological pathways and proteins already present in the host cell.  Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated polynucleotide comprising the nucleotide sequence of instant SEQ ID NO: 4, a S. cerevisiae yeast cell comprising said polynucleotide comprising instant SEQ ID NO: 4, and a method of culturing said S. cerevisiae yeast cell in culture to express the protein encoded by instant SEQ ID NO: 4, does not reasonably provide enablement for all nucleic acid molecules encoding any secreted protein in any cell to express or generate said secreted protein and/or methods of expression or generating any secreted protein in any cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The scope of the instant claims is not commensurate with the enablement of the instant disclosure because practice of the claimed invention would require undue experimentation by an artisan of ordinary skill in the art to ascertain which nucleic acid molecules encoding which secreted proteins, in combination with which promoters and targeting sequences, in which host cells, will express secreted proteins of interest.  The claims are drawn to polynucleotides comprising at least a nucleic acid sequence encoding a secreted protein of interest, an endoplasmic reticulum (ER) targeting sequence as set forth in SEQ ID NO: 2, a promoter, transcription termination site (instant claims 1-8, 11-12); cells comprising said polynucleotides (instant claims 9-10); and methods of expressing/generating a protein in said cells (instant claims 13-14).  Further, in view of the grammatically indefinite article “a”, the recitation of “a nucleic acid sequence” as set forth in SEQ ID NO: 2 (instant claim 11), encompasses all constructs that comprise any two or more contiguous nucleotides of SEQ ID NO: 2.  Accordingly, the claims encompass a significantly large genus of nucleic acid molecules encoding secreted proteins, promoters, targeting sequences, and cell comprising said nucleic acid molecules.  The recited genus of biomolecules is recited through its activity only and do not require any particular structure and comprise any number or type of nucleic acid molecules encoding proteins having no particular structure.  Thus, there could be a myriad combination of nucleic acid molecules encoding any secreted protein that may or may not have biological activity when expressed in any cell and combined with which biological pathway enzymes and proteins already present in the cell.  Thus, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine which nucleic acid molecules encoding which secreted protein, in combination with which promoter and targeting sequence, in which cell, will successfully express a secreted protein having activity.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In the instant case, the quantity of experimentation would be large and undue since there are myriad combinations of nucleic acid molecules encoding any secreted protein having no particular structure, with any promoters and targeting sequences, in any cell.  The specification provides no guidance as to which combinations of nucleic acid molecules encoding which proteins are under with which promoters and target sequences and are in which cells.  The specification appears to disclose a single representative species of the respective genus of nucleic acid molecules encoding a secreted protein of interest and an ER targeting sequence, i.e. a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 4, in an expression construct comprising specific a specific promoter, and expressed in a yeast cell (i.e. a S. cerevisiae strain).  Other than this single representative species of the genus, the specification fails to disclose any other nucleic acid molecules or polynucleotides that encode a secreted protein in any cell.  Moreover, the specification and prior art fail to disclose a correlation between nucleic acid molecules or polynucleotides encoding any secreted protein of interest.  In this case, the genus of nucleic acid molecules or polynucleotides encoding any secreted protein of interest unlimited in structure, in combination with an ER targeting sequence, and promoter, is widely variant.  
The nature of the invention is such that many nucleic acid molecules encoding any secreted protein in any cell will not express proteins having activity.  The state of the art is that recombinant protein production and secretion is complex cellular process that involves many steps, proteins, and organelles in the cell (Arnau et al. p. 194).  The relative level of skill in the art is very high.  Further, given that the genus of biomolecules recited in the claims having essentially any structure, wherein the structural diversity within such genus of secreted proteins are widely variant and diverse; and it is highly unpredictable which secreted protein would be functionally compatible when expressed in which cell to have biological activity, it would require an undue burden of experimentation for a skilled artisan to determine exactly which nucleic acid molecules or polynucleotides encoding which secreted proteins, in combination with which promoters and targeting sequences, in which cells, will express a secreted protein having activity.  The predictability as to which engineered nucleic acid molecules or polynucleotides encoding which proteins in which cells will generate or express a secreted protein having activity is zero.
It is known that secretion is a complex cellular process that involves many steps, proteins, and organelles in the cell (Arnau et al. p. 194).  Secretion optimization is probably one of the most challenging tasks to increase enzyme yields (Arnau et al. p. 195).  Overexpression of secretory enzyme genes causes an overload of the secretory route; in addition, many genes become transcriptionally downregulated (Arnau et al. p. 195).  To illustrate the complexity of enzyme secretion, it was shown that glucoamylase over production in A. niger is associated with a change in the expression of 1500 genes, including upregulation of genes that are involved in ER translocation, protein folding and glycosylation, and vesicle transport (Arnau et al. p. 195).  Although many commercial enzymes haven been successfully produced in filamentous fungi, it is still not possible to predict the necessary combination of engineered cellular functions and expression cassette elements required for optimal production of a novel enzyme in a fungal host (Arnau et al. p. 204).  Further, while protein secretion in bacteria has been used in numerous laboratories for well over a century; it is far from being a mature technology and the expression of proteins in the multigram scale still poses many challenges (Georgiou et al. p. 543).  Additionally, because of incomplete understanding of proteolysis in the cell envelope, it is still not possible to completely eliminate the inadvertent processing of recombinant proteins (Georgiou et al. p. 543).  The high-level expression of recombinant membrane proteins also still represents a major challenge (p. Georgiou et al. p. 543).  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  The omitted steps/elements are:  the steps and/or components involved in expressing a protein from a cell and/or generating a protein from a cell.  Further correction is requested.
Claim 14 recites a method of generating a protein comprising expressing the protein according to any one of claim 13.  It is not clear which other claims besides claim 13 is being relied upon.  Further, claim 13 appears to be drawn to a method claim and not to a protein product claim.  Further clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (WO 2009055491; IDS 09.08.20).  Murata et al. disclose chimeric proteins, genetic constructions, recombinant vectors, and host cells suitable for expression of chimeric papillomavirus virus-like particles (VLPs) comprising an L1 polypeptide, an optional L2 polypeptide, a respiratory syncytial virus (RSV) protein or fragment thereof attached to one or both of the L1 and L2 polypeptides (at least abstract).  Murata et al. disclose the nucleotide sequence (SEQ ID NO: 63) and amino acid sequence (SEQ ID NO: 64) for a fusion protein comprising an N-terminal HPV-16 L1 polypeptide and an RSV polypeptide consisting of residues 157-168 (shown in bold) (at least paragraph 0055, Fig. 33A).  It is disclosed that nucleotides 1458-1487 of SEQ ID NO: 63 consists of 10 repeats of the recited sequence NNY, where N is any base and Y is a pyrimidine (at least Fig. 33A).  Murata et al. disclose the making of the VLPs involves the preparation of recombinant genetic constructs using known procedures, followed by expression of the genetic constructs in recombinant host cells, and then isolation and purification of the VLPs (at least paragraph 0119).  The genetic constructs encoding the fusion VLPs are prepared according to standard recombinant procedures; the DNA coding sequences can be ligated to appropriate regulatory elements that provide for expression (i.e. transcription and translation); these regulatory sequences, typically promoters, enhancer elements, transcription terminal signals, etc., are well known in the art (at least paragraph 0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed isolated polynucleotide comprising a transcriptional unit, comprising a nucleic acid that encodes a protein of interest, a sequence as set forth in instant SEQ ID NO: 2 (10 repeats of the sequence NNY, where N is any base and Y is a pyrimidine), a promoter, and a transcription termination site, where the nucleic acid sequence that encodes the protein of interest and the repeats of the sequence NNY, where N is any base and Y is a pyrimidine, are positioned between said promoter and said transcription termination site (instant claim 1).  The motivation to do so is given by Murata et al., which disclose polynucleotides comprising a transcriptional unit comprising the same features recited in the instant claims.  One of ordinary skill would have a reasonable expectation of success because standard recombinant procedures for preparing polynucleotides comprising a transcriptional unit were known in the art.
Regarding the additional limitations recited in the “wherein” clauses in instant claim 1, as noted above, Murata et al. disclose the 10 repeats of the sequence NNY, where N is any base and Y is a pyrimidine (or ER targeting sequence as recited in the instant claim) are comprised in the nucleic acid sequence encoding the fusion VLP.  Further, since Murata et al. disclose that the fusion VLPs are prepared according to standard recombinant procedures and comprise the same structural features as recited in the instant claim, it would be obvious that the nucleic acid molecules can be codon optimized.
Regarding instant claim 2, as noted above, Murata et al. disclose the nucleotide sequence (SEQ ID NO: 63) encoding N-terminal HPV-16 L1 polypeptide and an RSV polypeptide comprises nucleotides 1458-1487, which consist of 10 repeats of the recited sequence NNY, where N is any base and Y is a pyrimidine (at least Fig. 33A).  Therefore, Murata et al. disclose the 10 repeats of the sequence NNY, where N is any base and Y is a pyrimidine (or ER targeting sequence as recited in the instant claim) does not comprise nucleotides that encode for a protein of interest.
Regarding instant claim 3, it is known that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (… "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  MPEP 2144.05.  In this instance, Murata et al. disclose that the fusion VLPs prepared according to standard recombinant procedures comprise the same structural features as recited in the instant claim, including the nucleotide sequence SEQ ID NO: 63 encoding N-terminal HPV-16 L1 polypeptide and an RSV polypeptide comprises nucleotides 1458-1487, which consist of 10 repeats of the recited sequence NNY, where N is any base and Y is a pyrimidine (at least Fig. 33A), (or ER targeting sequence as recited in the instant claim).  Therefore, it would have been obvious that the nucleic acid sequence disclosed in Murata et al. can comprise a similar number of repeats to the 10 repeats disclosed in Murata et al., i.e. 15.
Regarding instant claim 4, Murata et al. disclose SEQ ID NO: 63 comprising nucleotides 1458-1487, which consist of 10 repeats of the sequence NNY, where N is any base and Y is a pyrimidine (or ER targeting sequence as recited in the instant claim) does not comprise more than 10 consecutive thymines.
Regarding instant claims 5-6, as noted above, Murata et al. disclose the genetic constructs encoding the fusion VLPs are prepared according to standard recombinant procedures; the DNA coding sequences can be ligated to appropriate regulatory elements that provide for expression (i.e. transcription and translation); these regulatory sequences, typically promoters, enhancer elements, transcription terminal signals, etc., are well known in the art (at least paragraph 0120).  Therefore, it would be obvious to one of ordinary skill to further incorporate well known elements, including nucleic acid sequences encoding heterologous signal peptide sequences, to the genetic construct encoding the fusion VLP noted above, to increase expression of the fusion VLP. 
Regarding instant claim 7, Murata et al. disclose the fusion VLPs comprising an L1/L2 polypeptides are human (at least paragraph 0105).
Regarding instant claim 8, as noted above, Murata et al. disclose preparing the fusion VLPs by recombinant genetic constructs using known procedures, followed by expression of the genetic constructs in recombinant host cells (at least paragraph 0119).  Therefore, Murata et al. can be deemed to disclose an RNA transcribed from the nucleotide sequence (SEQ ID NO: 63) encoding N-terminal HPV-16 L1 polypeptide and an RSV polypeptide comprises nucleotides 1458-1487, which consist of 10 repeats of the recited sequence NNY, where N is any base and Y is a pyrimidine.
Regarding instant claims 9-10, Murata et al. disclose host cells comprising the genetic constructs, including prokaryotic host cells and eukaryotic host cells (at least paragraph 0121).
Regarding instant claims 11-12, Murata et al. disclose the DNA molecules encoding the polypeptide products to be expressed can be cloned into a suitable expression vector using standard cloning procedures known in the art (at least paragraphs 0121-0122).
Regarding instant claims 13-14, as noted above, Murata et al. disclose the making of the VLPs involves the preparation of recombinant genetic constructs using known procedures, followed by expression of the genetic constructs in recombinant host cells, and then isolation and purification of the VLPs (at least paragraph 0119).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656